Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive. 

(A)	In re page 9, applicant states
Claim 1 stands rejected under 35 U.S.C. § 103 against Chen and Dowding. As provided hereinbelow, Applicant respectfully submits that amended claim 1 is allowable under 35 U.S.C.
§ 103. Specifically, the Examiner admits the novelty over Chen of the following feature: “generating an output address based on the public key material and the number selected at random.” 

Although the Examiner alleges that this feature is disclosed within paragraph [0075] of Dowding, this cited portion merely discloses that a mathematical transformation of an encryption ….


	In response RESPECTFULLY, the examiner identified, the element in question, as an element directed to, obviousness, not novelty.
	The 103 prior art does teach the difference, is generation of a public key (is based on encryption), to generate a Key (a crypto key), as well as to generate a Random Number as part of Key generation, those skilled in the art would understand.
	
Please carefully, review office action Page 19 (5/11/2022), the prior art of record Teaches (a 2Nd Teaching), applying a random number generated at random, to generate a public Key 

As applied in claims 7-8 and 12

One skilled in the art would realize, a Random Number as well as other attributes applied in combination to create the access keys (from keys), are directed to processing and access and transfer of crypto currency, satisfying a transaction of, based on Pooled input and ouputs or currency (by processing the transactional data).

SEE MONERO Page 18 of Non-Final on 5/11/2022.

Also teaches a Key generated by a Formula, including a Random Number, as well as other attributes to derive a Key.
SEE SUCH AS:

MONERO as previously applied, also teaches the Random Number, associated with Key generation and is deemed to also render obvious as claimed (claims 1, as well as claims 7 etc.…), above wherein, 
Key P = H (rA)G + B
G = point on an elliptic or elliptical curve
H = Hash function, r = random number and wherein A, B = are public keys

For clarity applicant disclosure has been considered based on as claimed,
a Nonce and the Random Number.
US 20210124731 A1
Abstract
A computer-implemented method for transferring a total data record from an input node to an output node using a blockchain. The total data record may be a total payment, in some cases, such as using Bitcoin. The output node shares public key material and the input node selects unspent transaction outputs to use in paying the total value, and determines a plurality of outputs payable to the output node in fixed denominations. The input node generates an output address for each output using the public key material and a respective random number, and mixes the inputs and outputs in one or more coin mixing transactions. A nonce public key for each output, generated based on the respective random number, is shared with the output node either separately or through the blockchain, and the output node can derive the corresponding private key for each output address, enabling it to search for and identify the outputs to which it can then claim ownership.


Applicant generates the Nonce with the random number.

Note random numbers from random number generator and wherein the random number, is a nonce based code. 
As understood by the examiner, a Nonce, is intended to be used only, ONCE, appears is intended for all bitcoin addresses generated to be UNIQUE with respect to each other (Like a Serial Number on Money), on any individual exchange, as understood by the examiner.

Note Dowding teaches, generating a random nonce (appears is also intended to be used only Once, defining a unique Bitcoin Address) and is deemed to render obvious key generation based a nonce which is based on the random number, therefore teaching, a Random Nonce, applied to key address generations, to generate Unique codes per address per coin of wallets and/or ledgers.

No further discussion is deemed necessary to those skilled in the art.

(B) In re page 10, applicant further states,
Assuming the Examiner is equating the “encryption key” of Dowding with the “public key material” of
claim 1, Dowding as cited does not disclose that that encryption key is associated with a particular output node. Conversely, claim 1 recites “public key material associated with the output node.” Furthermore, assuming the Examiner is equating the “random nonce” of Dowding with the “number selected at random” of claim 1, Dowding as cited does not disclose that the random nonce is selected for each output in a determined plurality of outputs. Conversely, claim 1 recites selecting a random number for each of a plurality of outputs. Therefore, Dowding as cited does not remedies within Chen as cited.

	In response the combination with Dowding, does teach the concept as argued, all ouputs have, separate distinct values, wherein UPON generating the key, each output in the transaction, since is separate, as understood REQUIRES A SEPARATE, random number for each of the separate ouputs, as applied.

SEE “a random nonce ... for every position on the distributed ledger”, in Dowding



Claim Rejections - 35 USC § 103
In the event the determination of the status of the
application as subject to AIA  35 U.S.C. 102 and 103 (or as
subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be
considered a new ground of rejection if the prior art relied
upon, and the rationale supporting the rejection, would be the
same under either status.

The following is a quotation of 35 U.S.C. 103 which forms
the basis for all obviousness rejections set forth in this
Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 10-11, 15-18 are rejected under 35 U.S.C. 103 as
being unpatentable over Chen et al. (US 2018/0089644) in view of Dowding (US 2018/0253702).
Regarding claim 1, Chen teaches a computer-implemented
method to transfer a total data record (see 0082), between an input node and an output node using a blockchain, the method comprising:

Chen discloses, transactions with different types of coins, Bitcoins & Credit Coins to a Total, associated with, Wallet and transactions (defined by an ID, 0058), of a blockchain model, defining, Inputs and Outputs, associates with UTXO (being, unspent transaction Outputs), the model, facilitates transfer of a Total value (or a Total Data Record).

SEE Transactions with Inputs & Outputs (Fig. 7)

O	obtaining public key material associated with the output node (for each, coin, each having an Address)

SEE below, “wallet 126) can store encryption key pairs (w/addresses), for each stored bitcoin address”, And, “a public key used for executing
and recording transactions”

Note, amount of each coin, with different values 
(such as: .1 to 2.1).

Bitcoins each, have an address, a wallet stores the 
“encryption key pairs for each stored bitcoin address, including Private & Public Keys

[0052] In the example of a bitcoin system, a wallet (e.g.,
the wallet 126) can store encryption key pairs for each
stored bitcoin address, where each key pair includes a
private key and a public key used for executing and
recording transactions. A wallet can store records
indicating cryptocurrency amounts (e.g., described as
numbers of units or numerical values) owned by the owner of
the wallet. An “amount” of a cryptocurrency that is
transferred to a receiver (or payee) refers to the economic
value that is being transferred, which may be represented
by a numerical value. The amount may be a number of
cryptocurrency units (e.g., a number of bitcoins). The
number of cryptocurrency units may be an integer number of
units (e.g., 2 bitcoins) and/or a fractional value of a
cryptocurrency unit (e.g. 0.1 bitcoins or 2.1 bitcoins).


In the following description, cryptocurrency units or
amounts may be referred to as coins, which may be bitcoins
or any other suitable cryptocurrency or electronic
currency.
SEE in 0052, “coins, which may be bitcoins or any
other suitable cryptocurrency or electronic currency

O determining, based on the total data record and
available data records controlled by the input node

one or more inputs (coin or coins), selected from the available data records (Wallet 126), wherein the cumulative total of the one or more inputs is equal to or greater than the numerical value of the, the total data record, wherein the available data records comprise a plurality of unspent blockchain 
(see Wallet, having coins), transactions outputs (0052, 0058, 0076, 0077, 0078) and UXTO (0058)

	Note the system POOLS data for the transaction (w/ID), at a node (Input to Outputs), address/#Coin with value, per ENTRY associated with the wallet and ledger.

SEE UTXO
[0058] In one or more embodiments, each transaction includes a transaction identifier (ID), descriptors and metadata, inputs and outputs. For distributed ledger systems, the transaction is broadcast to the network and collected into blocks of the blockchain or units of another distributed ledger. An initiator of a transaction creates the transaction and inputs currency values from one or more addresses. One or more outputs are generated that provide instructions to transfer currency amounts to one or more addresses. In the blockchain model, an output is referred to an “unspent transaction output”, or UTXO. Embodiments described herein allow for the creation of both debit and credit coins to the blockchain UTXO model.

[0076] Referring now to FIG. 7, the node 150 creates a transaction 160 according to bitcoin protocols, and outputs a credit coin 156 and a debit coin 158. The debit coin 158 is sent to node 152 via a first transaction 160 output (“output 0”) and the credit coin 156 is sent to node 154 via a second transaction 160 output (“output 1”).

[0077] It is noted that, in some instances, it is not necessary to issue a debit coin or a credit coin that indicates a specific amount. As long as a debit coin receiver (e.g., node 154) has authorized a credit/debit coin creator or issuer (e.g. node 150) to send debit coins and credit coins, transaction generated by the credit/debit coin issuer will be valid. Thus, in the example of FIG. 7 and other instances of this type of transaction, the credit/debit coin issuer does not need to output a currency value as part of the debit and credit coin to ensure validity of the transaction.

[0078] Node 152 creates a transaction 162 and receives a bitcoin amount that is greater than or equal to the service fee amount n via a first transaction 162 input (“input 0”). The node 152 also receives the debit coin 158 via a second transaction 162 input (“input 1”). Node 152 then sends the bitcoin amount n equal to the service fee to the node 154 via a first transaction 162 output (“output 0”), and also sends the debit coin 158 via a second transaction 162 output (“output 1”).


SEE 0052, 0081, 0082-
“coins, which may be bitcoins or any other suitable cryptocurrency or electronic currency and note with coin amounts or values with, fractions of coins (such as: .1 to 2.1).
[0052] In the example of a bitcoin system, a wallet (e.g.,
the wallet 126) can store encryption key pairs for each
stored bitcoin address, where each key pair includes a
private key and a public key used for executing and
recording transactions. A wallet can store records
indicating cryptocurrency amounts (e.g., described as
numbers of units or numerical values) owned by the owner of
the wallet. An “amount” of a cryptocurrency that is
transferred to a receiver (or payee) refers to the economic
value that is being transferred, which may be represented
by a numerical value. The amount may be a number of
cryptocurrency units (e.g., a number of bitcoins). The
number of cryptocurrency units may be an integer number of
units (e.g., 2 bitcoins) and/or a fractional value of a
cryptocurrency unit (e.g., 0.1 bitcoins or 2.1 bitcoins).
In the following description, cryptocurrency units or
amounts may be referred to as coins, which may be bitcoins
or any other suitable cryptocurrency or electronic
currency.


O 	determining, based on the total data record and
available data records controlled by the input node one or more inputs (coin or coins), selected from the available data records, wherein the cumulative total of the one or more inputs is equal to or greater than the total data record

SEE 0081, 0082-,
“...wherein the total bitcoin amount p (e.g., total number of bitcoin units) should not be less than the amount n represented by the pairs...”

	See transaction 160, details (note 150 inputs, coins), directed to an Amount m and output the bitcoin (pairs) and output amount P…

[0081] FIG. 8 illustrates an example of the creation of a debit
value and a credit value according to an embodiment of the present invention. This example depicts a direct transfer of
funds from node 150 to another location (e.g., to node 152). In
this example, node 150 inputs one or more debit coin and credit
coin pairs (each pair including a debit coin 170 and a credit
coin 172) and inputs one or more bitcoins 174 having an amount m
to a transaction (e.g. transaction 160), and does not output the
one or more pairs from the transaction. The node 150 may output
one or more bitcoins 176 having an amount p from the transaction
to any desired location (e.g., the node 152 or the node 154). In
this example, the total bitcoin amount p (e.g., total number of
bitcoin units) should not be less than the amount n represented
by the pairs.

SEE “The total amount p of bitcoins output to a single address
should be greater than or equal to the total value of the
debit coin(s) or the credit coin(s).”

Total (P coins), can be from, a single address, including,
should be greater than or equal to the total value of the debit
coin(s) or the credit coin(s).

SEE Debit Coins 170 & bitcoins w/amounts n, m

SEE “inputs the one or more debit coins 170 and the
one or more bitcoins 174 to a transaction”

	Therefore, Coins 170 & Coins 174, in a Transaction, referred to as Inputs, associated with, output 
(or “…from the transaction to a selected location…”, this operation at Node 150 (or the transaction node).

	Note, a node 150 (processes the transaction) input to ouputs to selected locations.
[0082] FIG. 9 illustrates an example of the creation of a debit
value according to an embodiment of the present invention. In
this example, node 150 creates one or more debit coins 170 (each
representing an amount n) and one or more bitcoins 174 (having
an amount m), and inputs the one or more debit coins 170 and the
one or more bitcoins 174 to a transaction. The node 150 may
output the one or more debit coins 170 from the transaction to a
selected location, and may output one or more bitcoins 176 (having an amount p) to the same selected location or to a different location. Alternatively, node 150 creates and inputs one or more credit coins and one or more bitcoin amounts
to a transaction, and outputs the one or more credit coins and
one or more bitcoin amounts to one or more selected locations.
In this example, the total amount m of bitcoins input to a transaction should be greater than or equal to the amount n represented by the debit coin(s) or the credit coin(s). The total amount p of bitcoins output to a single address should be greater than or equal to the total value of the debit coin(s)
or the credit coin(s).

Transaction with, debit coin (n) and bitcoin (m), as inputs (at addresses), to outputs (addresses), per coin denomination or amount/per entry of coins or Units.

Also, credit, debit & bitcoin or, different coins
SEE Transaction, based on conditions, considering bitcoins, amounts n, m, with Coins at different locations associated with bitcoin & credit coins (or managing the transaction by pooling), allowing for determining the conditions are satisfied.
[0083] In one embodiment, for the transaction types illustrated in the examples of FIGS. 8 and 9, the following conditions should be met. The amount n of a debit coin should be greater than or equal to the bitcoin amount m, i.e., m is greater than or equal to the absolute value of n. There is no restriction on the amount of any number of credit coins (the credit value) input _to a transaction. For a given transaction, multiple locations (addresses) can be assigned and debit coins, credit coins and/or bitcoins can be sent _to multiple locations. For each location, the bitcoin amount output to the location and
received at the location should be more than the debit value
received at the location, i1.e., p is greater than or equal to
the absolute value of n. There is no restriction on the credit
value that can be output to a given address or receiver.

a plurality of outputs (see 0083), each output being for a respective data record characteristic selected from a series of prescribed data record characteristics (see blockchain and/or ledger), and wherein the sum of the plurality of outputs matches
(see amount & total, 0042, 0081, 0082), the total data record

SEE “a given transaction, multiple locations
(addresses) can be assigned and debit coins,
credit coins and/or bitcoins can be sent to
multiple locations

Chen teaches at 0052, bitcoin, wallet, with encryption Keys for each bitcoin address and sharing the public key, but, it is not clear, the above inherently includes, as claimed and therefore, fails to mention wherein the output address is based on the public key material and the random number selected at random.

Dowding is deemed to teach the difference, which clearly
teaches to generate a Nonce Key, based on a random number, being
associated with, transactions, w/use of a Ledger having a UXTO
(w/Bitcoin)

SEE 0075, teaches a Random Nonce
“a random nonce ... for every position on the distributed ledger”, wherein the ledger represents the total value

SEE associated disclosure, Inputs and Outputs, between
Nodes 1, 2 in Fig. 21 or Nodes in Fig. 18

O	for each of the outputs (with respect to a Ledger), selecting a number at random,

generating an output address (or addresses, Fig. 18, 0173), based on the public key material and the random number selected at random (0075, table 1, page 10, also a, “Nonce” and claim 16),


SEE 0075, teaches a Random Nonce
“a random nonce ... for every position on the distributed ledger”, wherein the ledger represents the total value

“inserting the output address (see a data address 0074 of ledger, such as: with Bitcoins), in a record distribution
transaction, to be allocated a data record having a respective data record characteristic of that output (see Figs. 13-17B),

SEE 0075, teaches a Random Nonce
“a random nonce ... for every position on the distributed ledger”, wherein the ledger represents the total value

[0075] In accordance with one embodiment of the method
described in the preceding paragraph, every transaction in
the network between two or more parties transacting
utilizes coded script and securely shares data to agreed
script parameters and shares transaction security and
linking data at one or more nodes to create contra-
transactions that reflect their distinct obligations for
transfers or contingent transfers such that the contra-
transactions are linked, validated and matched to justify
the update of ownership data without the need to confer
with the originating nodes or parties or other nodes or
parties in the network. Across the network, two originating
nodes generate distinct and unique private key encrypted
hashes, whereby the hashes are created from a set of
transaction data fields and transacting node identity is
shared and recorded by the originating nodes on a
reciprocal transaction as a means to link the contra-
transactions and validate the identity of the originating
nodes and prevent interference unless the two private keys
of the originating nodes are known. Mathematical
transformations of the transacting parties public encryption key in conjunction with transaction data and a random nonce create a unique, confidential identifier for every position on the distributed ledger or database ownership log when it is created to be posted to the ownership log maintained by every participating node on the network, thereby revealing the identity of the transacting parties whenever the transaction data and nonce are provided to a node which is independent of the nodes of the transacting parties. A further mathematical transformation of a unique identifier with transaction data and a random nonce may be used to create an encumbrance for the value, records or information recorded on the distributed ledger
or database ownership log such that the value can only be
unlocked by the transacting party that knows the
transaction data and random nonce combined with the
mathematical transformation.


O	generating a nonce public key, from the random number
selected at random (SEE RANDON NONCE) and sharing
(0202, 0075), the nonce public key with the output
node (to access) and signing the one or more inputs

SEE 0022, 0012 signature (0090, 0195, 0196, 0199)

	It is noted as amended on 9/8/2022, claim 1,
“wherein the record distribution transaction pools the outputs and the one or more inputs.”
	
Dowding, as applied to key generation associated with a random number, treated  as a nonce (code), also teaches specifically, as amended.
	
Pooling records (0017, 0022, 0030), as claimed, is directed to processing the transaction by a node to facilitate the transfer of currency between at least two parties wherein a node Pools the inputs and ouputs to at least, validate a transaction represented by POOLED records (INPUTS and OUTPUTS).

SEE the transaction (records), are Pooled or POOLS at a node
 [0017] In order to securely record and transfer bitcoin without double spending, stealing or forging of value, a process combining public encryption and secure hashing is used. With bitcoin, there is not the concept of a balance like a bank account. The distributed ledger has a record of the entire users' unspent transaction outputs (abbreviated as UXTO) from prior transactions. Each user (or technically the node on which they transact) has a copy of the distributed ledger so before accepting a transfer of bitcoin, the recipient can confirm the payer's UXTO. The confirmation of the payer (being who they say they are) is both through the public encryption of the transaction matching the payer's public key and the payer, optionally, being able to unlock the unspent value with an encrypted encumbrance. The cryptographically confirmed transaction creates a hash of the transaction data (including the reference to the ledger blocks which proved the UXTO) and is submitted to the transaction pool. At this point, the transaction is deemed contractually entered into but it is not able to be referenced until it is recorded on the blockchain ledger.

SEE Pool to be processed

[0022] In summary, the blockchain is a peer-to-peer network-based, distributed, self-referencing, single-chain, single-record ledger for the purpose of recording transfers of value and unspent value. The ledger stores records from the very first transaction until the latest record. This means the distributed ledger, of which every node has a copy, is a continuous and expanding record of all transactions. The code, scripts and protocols used in the network are developed in an open-source coding environment. The transactions and unspent value of all participants are recorded against their account identification numbers. Apart from the anonymity of the account number, all records are accessible to all participants. The control and integrity is maintained by: (1) all users being able to reference prior blocks to prove their own or their counterparties unspent balances; (2) only the user with the unspent value being able to prove ownership through a digital signature that value to be spent; (3) the two parties agreeing to a transaction through public encryption and submitting a transaction to a pool to be processed referencing the prior blocks validating the unspent value; (4) a mechanism, such that the transactions are added in blocks to the single-chain, distributed ledger by referencing the prior block's hash and creating a new block with a new hash for the next block, which references the transactions in the block; (5) the integrity of each block's creation is maintained through various methods that include: competition, consensus or value held; (6) ultimately a majority of the other nodes have to accept any new block for it to be widely available; and (7) the new block forms part of the expanding immutable record to be referenced for future transactions.

SEE Bitcoin has different methods of pooling transactions

[0030] With a distributed ledger, all nodes have a copy of all transactions and unspent value for all users. The only anonymity is derived from account identifiers being a non-descriptive number. However, once a user knows another user's identifier, he/she could recreate the complete activity and unspent value from the ledger records. Bitcoin has different methods of pooling transactions or transferring histories to provide some confidentiality but these techniques would be unacceptable to financial service regulators. The network needs to be able to create a confidential ledger that can still be referenced and confirmed by users transacting with each other.


Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to, modify Chen in view of teachings of Dowding to generate a nonce key based on a random number, as
taught by Dowding to perform based on, a mathematical
transformations of the transacting parties, public encryption key, in conjunction with transaction data and a random nonce “thereby creating a unique, confidential identifier for every position on the distributed ledger”, thereby enhancing secure access to transaction data between parties (Key generation), “such that the value can only be unlocked by the transacting party that knows the transaction data and random nonce combined with the mathematical transformation”, as taught by Dowding.

Dowding, also renders obvious to POOL data, as claimed allowing for managing, processing, data pooled, including allowing to validate a transaction (inputs and ouputs), to process to public keys, all distinct units, with a random number, as a nonce to be used ONCE (or separate and distinct or Unique, Public Addresses for pooled, Coin Units) as taught in Dowding.

	Dowding as applied is deemed to also, teach Matching in view of Confirming, information associated with the inputs and ouputs and a UXTO, which defines Unspent Outputs, therefore, also obvious to match as claimed to validate data for transactions. 

Regarding claim 2, the combination as applied is deemed to
further render obvious as claimed, wherein the determining said
one or more inputs and said plurality of outputs, is partly
based on available data record distribution transactions
SEE above, it appears both references consider Inputs vs.
outputs, is based on available data record distribution
transactions or Data in combination with data of blockchain, in a ledger and data in, the wallets.

SEE Chen, teaches at 0058 (Distributed Ledger Systems)
associated wherein each transactions, includes, IDs,
descriptions & metadata, Inputs, Outputs and, a UTXO model.

SEE as applied Dowding at least 0075, the distributed
ledger, comprises data records, based on distribution
transactions.

Regarding claim 3, the as applied is deemed to further
render obvious as claimed, wherein the available data record
distribution transactions each involve distributing data records
having one or more particular data record characteristics, and
wherein the determining said one or more inputs and said
plurality of outputs is partly based on matching the data
records of each of said one or more inputs and said plurality of
outputs on the basis of a respective one of the particular data
record characteristics

SEE details of claim 2, wherein Chen, teaches at 0058 (Distributed Ledger Systems) associated wherein each transactions, includes, IDs, descriptions & metadata, Inputs, Outputs and, a UTXO model, that are matched to make determinations.

SEE Chen in Fig. 7, matching Ouputs (in, 160, 162, 164), to
Inputs (in, 162, 164), to complete a transaction, associated
with service FEES and a Transaction (Fig. 7), with transactions
(160, 162, 164, etc.).
	
Regarding claim 4, the combination as applied is deemed to
render obvious as claimed in view of the transactions and ledger
(as described above), wherein inserting the output address, for
said plurality of outputs, includes inserting all output
addresses as outputs to a single data record distribution
transaction structured, to distribute a plurality of data records having different data record characteristics

SEE Chen, each Transaction w/ID includes at least, Outputs
& Inputs, but, also there are teachings directed to a
distributed ledger and UTXO, having, one or more outputs
(having, different characteristic, see above), are generated
that provide instructions to transfer currency amounts to one or
more addresses. In the blockchain model, an output is referred
to an “unspent transaction output”, or UTXO. Embodiments
described herein allow for the creation of both debit and credit
coins to the blockchain UTXO model.
[0058] In one or more embodiments, each transaction
includes a transaction identifier (ID), descriptors and
metadata, inputs and outputs. For distributed ledger
systems, the transaction is broadcast to the network and
collected into blocks of the blockchain or units of another
distributed ledger. An initiator of a transaction creates
the transaction and inputs currency values from one or more
addresses. One or more outputs are generated that provide
instructions to transfer currency amounts to one or more
addresses. In the blockchain model, an output is referred
to an “unspent transaction output”, or UTXO. Embodiments
described herein allow for the creation of both debit and
credit coins to the blockchain UTXO model.

Regarding claim 5, the combination as applied is deemed to
render obvious as claimed wherein inserting the output address,
for said plurality of outputs, includes inserting at least one
output address in a first data record distribution transaction,
and at least another output address in a second data record
distribution transaction, and wherein the first data record
distribution transaction is for distributing data records having
data record characteristics different from the data record
characteristics of the data records distributed in the second
data record distribution transaction.
SEE Chen Fig. 7

Regarding claim 6, the combination as applied is deemed to
render obvious as claimed wherein the data record characteristic
is a value specified in the data record, and the series of prescribed data record characteristics is a series of values
based on a maximum value and a series defined by, 1/10" times
the maximum value, where n is a positive integer.
As understood, the above describes coin encoding values,
defined by Integer values and denominations, deemed rendered
obvious if not met in view of, Values as illustrated.

The number of cryptocurrency units may be an integer number
of units (e.g., 2 bitcoins) and/or a fractional value of a
cryptocurrency unit (e.g., 0.1 bitcoins or 2.1 bitcoins).
[0052] In the example of a bitcoin system, a wallet (e.g.,
the wallet 126) can store encryption key pairs for each stored
bitcoin address, where each key pair includes a private key and
a public key used for executing and recording transactions. A
wallet can store records indicating cryptocurrency amounts
(e.g., described as numbers of units or numerical values) owned
by the owner of the wallet. An “amount” of a cryptocurrency that
is transferred to a receiver (or payee) refers to the economic
value that is being transferred, which may be represented by a
numerical value. The amount may be a number of cryptocurrency
units (e.g., a number of bitcoins). The number of cryptocurrency units may be an integer number of units (e.g., 2 bitcoins) and/or a fractional value of a cryptocurrency unit (e.g., 0.1 bitcoins or 2.1 bitcoins). In the following description, cryptocurrency units or amounts may be referred to as coins, which may be bitcoins or any other suitable cryptocurrency or electronic currency.

As claimed in view of the applied prior art the examiner
deemed taught (n=1, defining values such as: 0.1 bitcoins or
2.1 bitcoins), but, it is deemed obvious to consider smaller values (.01), is deemed obvious as claimed, to conform to, as
claimed, wherein, the data record characteristic is a value
specified in the data record, and the series of prescribed data
record characteristics is a series of values based on a maximum
value and a series defined by, 1/10" times the maximum value,
where n is a positive integer, defining INTERGER BASED VALUEs in
Fractions, such as: .1, also appears can be smaller (.01 x
bitcoin), or defining Fractional values in the decimal system
(the base 10 system, utilizing value digits 0-9, with decimal
representation of fractional values, 1/10, 1/100 etc.).

Claims 10 (method) is deemed analyzed and discussed with
respect to the claims above, wherein the operation is directed
to details implemented at the output node but, is deemed
analyzed above the details as claimed, A computer-implemented
method to transfer a total data record between an input node and
an output node using a blockchain, the method, implemented
at the output node, comprising: providing, to the input node,
public key material associated with the output node; obtaining a
nonce public key (of Dowding), from the input node; searching a
blockchain for a data record distribution transaction, the data
record distribution transaction having multiple input addresses
and multiple output addresses, each output address being
allocated a data record having a respective data record characteristic in a series of prescribed data record
characteristics; determining a public-private key pair based on
the nonce public key and the public key material; matching a
public key from the public-private key pair with one of the
output addresses in the data record distribution transaction
and, based on that match, adding the data record allocated to
that output address to an interim data record compilation; and
determining whether the interim data record compilation is less
than the total data record and, if so, continuing the searching,
determining and matching until the interim data record
compilation matches the total data record.

SEE Chen abstract appears to render obvious as claimed,
performing searching/query, to determine, values (credit &
debit) and considering the values (0003, 0042, 0058, 0059-,
0067, 0068, 0081, to an amount p, 0082-0083), appears renders
obvious to consider value of coins and search the values, till
an amount of reached, p.

Regarding claim 11 the combination as applied is deemed to
render obvious as claimed, comprises two public keys, BPubx and
BPuby, the two public keys having corresponding respective
private keys, BPrivx and BPrivy.

SEE Dowding as applied teaches at 0075 generation of two
private keys, while public keys are derived from private keys
(0011).
Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to, modify Chen in view of teachings of Dowding to generate as claimed, to generate, two public keys, having corresponding respective private keys, having advantages, associated with, linking, the contra-transactions and validate the identity of the originating nodes and prevent interference unless the two private keys of the originating nodes are known...”, as taught by Dowding (0075).

Also see Chen 0052, key pairs/bitcoin address, wherein the
above is deemed met by, two separate coins or two wallet inputs.

Claim 12 is deemed analyzed and discussed with respect to
claim 11 (as claimed), wherein determining the public-private key pair comprises determining (the public Key pair, based on the private keys)
O 	BPrivi = H(BPrivx, Ri) + BPrivy for an 1st public-private key pair, where BPriv; comprises a private key of the public-private key pair, HQ), is 
o	a hash function, and R is the nonce public key (being a Random Number), and wherein the public key of the I “public-private key pair is determined as BPubi = BPriviG, 
o	wherein G is an elliptic curve base point.

Claims 15-18 are, deemed analyzed and discussed with
respect to the claims above (directed to a computing device or
structure, supporting by, the method of claim 1) and 

Claim 16, is also analyzed and discussed with respect to the claims above (directed to the medium with instructions, corresponding to method of claim 1) and 
claim 17, is also analyzed and discussed with respect to the claims above (directed to a device, processor and memory, to carry out the method of claim 10, as well as claim 18 (medium with instructions), to carry out the method of claim 10.
SEE Chen Fig. 3 & 0096

Claims 7-8, 12 are rejected under 35 U.S.C. 103 as being
unpatentable over the combination of Chen et al. (US
2018/0089644) and Dowding (20180253702), as applied above and further in view of MONERO (ATHECRYPT 2016).

Regarding claims 7 and 12, the combination fails to
particularly teach, as claimed, but, MONERO is deemed to teach
as claimed and render obvious to, apply the differences ass
understood by the examiner to, further consider, key generation
based on function, to include details of performing with the
random number in a key generation algorithm, including, a point,
a hash function and the random number.

As recited, wherein the public key material comprises two public keys, BPuby and BPuby, and wherein the output address for output ri is given by: BPubi = H(riBPubx)G + BPuby, where, G is an elliptic curve base point, H() is a hash function, and
O ri is the number selected at random selected for
Output, 

MONERO teaches and is deemed to render obvious as
claimed above to derive Keys with a formula, 
Key P = H (rA)G + B, wherein the attributes are defined as:
G = point on an elliptic or elliptical curve
H = Hash function
r = random number
A, B = are public keys

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to, modify the combination as applied in view of the teachings of MONERO, to generate a Key (as claimed in claim 7), the Key generation defined by, P = H (rA)G + B, substantially the same as claimed, being taught in the prior art, provides obvious, conventional details, directed to key generation, therefore being obvious to utilize in transactions to generate a nonce key, to facilitate access (COINS or $$), of the (of a wallet, ledger and/or UXTO), based value (Coins), to facilitate transaction completions, with a stealth addresses, as taught by MONERO.

Claim 8 is deemed analyzed and discussed with respect to claim 7, nonce public key Ri, is a nonce public key Ri that is generated as Ri = riG
SEE MONERO, taught in view of: (r)G above

Claims 9, 13 and 14 are rejected under 35 U.S.C. 103 as
being unpatentable over the combination of Chen et al. (US
2018/0089644) and Dowding (20180253702), as applied above and further in view of Belshe et al. (US 2015/0120569).
Regarding claims 9, 13 and 14, as recited, the combination
teaches, public key, being a nonce but fails to teach as
claimed,

o	Claim 9, wherein sharing the nonce public key comprises one of: inserting the nonce public key in a non-transactional data field in a data record distribution transaction, inserting the nonce public key in a non-transactional data field in a separate transaction different from the data record distribution transaction or sending the nonce public key to the output node in using a non-blockchain communication

o	claim 13, wherein searching the blockchain comprises identifying data record distribution transactions containing a non-transactional code, and wherein obtaining the nonce public key comprises extracting the nonce public
key from a non-transactional data field of the data
record distribution transaction
and

o	Claim 14, wherein obtaining the nonce public key comprises searching the blockchain for a transaction containing a non-transactional code and, when identified, extracting the nonce public key from a non-transaction data field in the
transaction.

Belshe is deemed to teach the difference, by teaching by
generating currency addressing, with public keys of public
private key pairs, inserting into a transaction a public key
into a field of the transaction, to thereafter, search to obtain
from the field being deemed a non-transactional field holding
the public key.

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to, modify the combination as applied in view of the teachings of Belshe, as claimed to perform, wherein sharing the nonce public key by, inserting the nonce public key in a non-transactional data field in a data record distribution transaction or to, inserting the nonce public key in a non-transactional data field in a separate transaction different from the data record distribution transaction, to thereafter search to obtain from the field being deemed of the non-transactional field holding the public key to obtain the public key to access the desired currency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(A) Pennanen (FD 5/2015, to MONI Limited), teaches bitcoin wallet and transactions to new addresses, w/data string, based on random (digit generations with Numbers & Letters), associated with a transaction has an associated data string having a form of random letters and numbers derived from public keys by application of a hash function and encoding scheme. The corresponding private keys act as a safeguard for the given user; a valid payment message from an address must contain an associated public key and a digital signature proving possession of the associated private key, according to 0023 is associated with, details of a nonce, related to public key generation and access, directed to transfer (existing addresses), to ownership (bitcoins to New addresses).

Background/Summary
[0013] An important issue in relation to bitcoin security is the prevention of unauthorized transactions occurring in respect of a given user's bitcoin wallet. A bitcoin transaction permanently transfers ownership of a bitcoin to a new address, wherein the transaction has an associated data string having a form of random letters and numbers derived from public keys by application of a hash function and encoding scheme. The corresponding private keys act as a safeguard for the given user; a valid payment message from an address must contain an associated public key and a digital signature proving possession of the associated private key. As anyone with a private key can spend all of the bitcoins associated with the corresponding address, protection of private keys is very important in the Bitcoin system. Loss of a private key potentially results in theft; a risk of theft occurring can be reduced by generating keys offline on an uncompromised computer and saving them on external storage devices or paper printouts.

[0023] A hash of only the first two items will, like any cryptographic hash, always have a fixed number of bits, for example 256 for SHA-256. The nonce is a number which, when included, yields a hash with a specified number of leading zero bits. On account of cryptographic hashes being essentially random, in the sense that their output cannot be predicted from their inputs, there is only one known way to find the nonce: to try out integers one after the other, for example 1, then 2, then 3, and so on. This process is called “mining”. The larger the number of leading zeros, the longer on average it will take to find a requisite nonce. The Bitcoin system constantly adjusts the number of leading zeros, so that the average time to find a nonce is about ten minutes. That way, as processing capabilities of computing hardware increase with time, over the years, the bitcoin protocol will simply require more leading zero bits to make mining always take a duration of about ten minutes to implement.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
12/7/2022